Citation Nr: 0906678	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  96-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability (residuals of a fracture of the left clavicle), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied an increased rating for a 
left shoulder disability (residuals of a fracture of the left 
clavicle), then rated as 0 percent disabling.  By an August 
1999 rating decision, the RO awarded a temporary 100 percent 
rating, effective June 8, 1999.  As of July 31, 1999, a 
noncompensable rating again became effective.  By a July 2005 
rating decision, the RO increased the Veteran's disability 
rating for his service-connected left shoulder disability 
from 0 to 10 percent.  By a September 2006 decision, the 
Board denied the Veteran's claim.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, in an 
April 2006 Order, the Court vacated the Board decision and 
remanded the claim to the Board for readjudication, in 
accordance with the Joint Motion.  By a January 2009 Order, 
the Court dismissed the Veteran's appeal for lack of 
jurisdiction.


FINDING OF FACT

On May 20, 2008 the Board was notified by the St. Petersburg, 
Florida RO that the Veteran died in October 2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran 
and must be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The appeal is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


